Citation Nr: 0508359	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  96-20 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased initial rating for 
hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for mild dyspnea, 
likely from mild restrictive disease (originally claimed as 
an undiagnosed illness).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1980 to December 
1993, to include service in the Persian Gulf from May 1991 to 
September 1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Philadelphia, Pennsylvania, Regional Office (RO) and Boston, 
Massachusetts, RO of the Department of Veterans Affairs (VA).  
Jurisdiction of the veteran's case file was transferred from 
the Philadelphia RO to the Boston RO subsequent to the 
initial adjudication of his claim.

In light of the fact that the veteran contested the initial 
evaluation of his hypertension disability, the Board has 
styled that issue as reflected.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In August 2001, the Board remanded the case to the RO for 
additional development of the issues of this appeal.  The RO 
completed the additional development to the extent deemed 
possible and returned the case to the Board for further 
appellate review.  The veteran's representative submitted 
additional argument on the veteran's behalf in March 2005.

The veteran also perfected an appeal of the issue of 
entitlement to service connection for a skin disorder 
ultimately diagnosed as seborrheic dermatitis, which also was 
included in the August 2001 remand instructions.  The October 
2004 rating decision granted service connection with a 10 
percent evaluation, effective December 24, 1993.  The case 
file reflects no record of the veteran having submitted a 
notice of disagreement as concerns that decision.  Thus, in 
light of the benefit applied for having been granted, that 
issue is no longer before the Board and will not be addressed 
in this decision.
FINDINGS OF FACT

1.  Upon discharge from active service, the veteran's 
hypertension manifested a three-day average reading of 
recumbent 133/79, sitting 135/90, and standing 135/90.  At 
the most recent VA examination, it manifested at 136/100 
right arm, 136/102 right arm, and 140/102 in the left arm.

2.  Diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more, has not been more nearly 
approximated.

3.  The veteran is currently diagnosed as having mild 
dyspnea, likely from mild restrictive disease of unclear 
etiology.

4.  The veteran served in the Persian Gulf from May 1991 to 
September 1991.  The service medical records (SMRs) reflect 
no entries for complaints, findings, or treatment for 
respiratory related pathology, to include in the months 
immediately after his Persian Gulf Service.

5.  The Report of Medical Examination For Release From Active 
Duty reflects that the veteran's lungs and chest were 
assessed as normal.  The veteran's initial complaint of lung 
pathology was within one year of his release from active 
service.

6.  The evidence of record as concerns whether the veteran's 
mild restrictive disease was caused or made worse by his 
active military service is approximately in equipoise.


CONCLUSIONS OF LAW

1.  The requirements for an initial rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, 
Diagnostic Code (DC) 7101 (1997); 38 C.F.R. § 4.104, DC 7101 
(2004).

2.  With resolution of reasonable doubt in the veteran's 
favor, mild dyspnea, likely from mild restrictive disease, 
most likely was caused or made worse by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his initial claim in 1993.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, during the appeal period, the 
veteran was granted a compensable evaluation for his 
hypertension, albeit less than the maximum allowable.  Third, 
the Board grants the veteran the other benefit which he 
seeks, service connection for a lung disorder.  Third, the 
veteran was provided a VCAA notice letter during the appeal 
period pursuant to the Board remand.

In a letter dated in April 2003 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim for service 
connection.  As to who would obtain what part of the evidence 
needed, the letter informed the veteran of the evidence 
obtained by the RO to that date, and informed him that the RO 
would obtain related Federal records and any private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
The letter also informed the veteran to describe or send any 
additional evidence he desired considered, which the Board 
construes as reasonably informing him to submit any evidence 
in his possession.

The RO provided the veteran another VCAA letter in June 2004 
to specifically address his claim for an initial compensable 
rating for his hypertension.  The June 2004 letter informed 
the veteran or the legal standard for showing entitlement to 
an increased rating and again provided a detailed listing of 
all of the evidence associated with the case file to that 
date.  As to who would obtain what part of the evidence 
needed, the June 2004 letter informed the veteran that the RO 
would obtain any identified Federal records related to his 
claim, as well as any non-Federal records, to include private 
treatment records, identified by the veteran, provided he 
completed, signed, and returned, the enclosed VA Forms 21-
4142 to authorize VA to obtain them on his behalf.  The June 
2004 letter specifically instructed the veteran to send any 
evidence in his possession.

The Board finds that the letter and the June 2004 letter, 
combined, meet the notice requirements of the VCAA.  
38 U.S.C.A. § 5103(a) (West 2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § 5103(c)); 38 C.F.R. 
§ 3.159(b)(1) (2003); VAOPGCPREC 1-2004 (February 24, 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
discussed above, the Board also finds that any procedural 
deficiency as concerns the timing of the VCAA notice is 
harmless and has not prejudiced the veteran in the pursuit of 
his claim.
As noted, the veteran's case has been under continued 
development, and the case file reflects no response to either 
the letter, the June 2004 letter, or the October supplemental 
statement of the case.  The Board notes that the veteran 
reported to the May 2004 examination as scheduled.  Thus, the 
Board has clear evidence as to how the veteran would respond 
to a proper notice, albeit after the initial adjudication.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); 
Huston v. Principi, 17 Vet. App. 195, 203 (2003) ("it is not 
for the Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  
Specifically, the veteran's actions reflected that he had no 
further documentary evidence to submit and he reported to the 
examination scheduled to assist him with his claim.

Accordingly, in light of VCAA notice having been provided, 
and the fact that the veteran has demonstrated by his 
actions, including those after receipt of VCAA notice, that 
there is no missing evidence to be obtained, the Board finds 
that the timing of the VCAA notices did not prejudice him in 
the pursuit of his claim.  Pelegrini, 18 Vet. App. at 121-22; 
see also Conway v. Principi, 353 F.3d 1369, 1373-74 (Fed. 
Cir. 2004).

As concerns the duty to assist, the RO obtained the veteran's 
SMRs, his VA treatment records, and arranged for appropriate 
examinations.  Neither the veteran nor his representative 
asserts that there is additional evidence to be obtained or 
that there was a request for assistance which was not acted 
upon.  The Board notes the veteran's representative's March 
2005 assertion that the May 2004 examination was inadequate 
due to the absence of a nexus opinion for the veteran's lung 
disorder.  The Board finds that the decision to grant that 
benefit obviates any issue related to that assertion.  All 
records obtained or generated have been associated with the 
claim file.  Thus, the Board finds that the RO has complied 
with the duty to assist the veteran with the development of 
his claim.  38 C.F.R. § 3.159(c).

Historically, the veteran submitted his initial claim for 
service connection in December 1993.  He submitted his claim 
for a lung disorder in June 1994.  The June 1995 rating 
decision granted service connection for hypertension, with a 
non-compensable evaluation, and denied service connection for 
a lung disorder as due to an undiagnosed illness.  The 
November 1997 rating decision again denied service connection 
due to the veteran's lung disorder having been diagnosed as 
mild restrictive airway disease.  The rating decision also 
determined that there was no evidence which linked the lung 
disorder with the veteran's active military service.  An 
October 2004 rating decision granted a 10 percent evaluation 
for the veteran's hypertension, effective December 24, 1993, 
the date of his claim.

I.  Increased rating claim.

The SMRs reflect that, in December 1993 and as part of his 
examination for release from active service, the veteran 
underwent a three-day blood pressure work-up.  The entry 
reflects that the three-day average was 133/79 recumbent, 
135/90 sitting, and 135/90 standing.  The examiner rendered 
an assessment of borderline/mild hypertension and recommended 
dietary measures and exercise.  The December 1993 Report Of 
Medical Examination For Release From Active Duty reflects 
that assessment and a notation for the veteran to follow-up 
in two months with either VA or his personal physician.

The March 1994 VA Persian Gulf Protocol reflects that, upon 
arrival, the veteran's blood pressure was 152/99, and 30 
minutes later, 140/83.  A December 1995 VA pulmonary clinic 
screening reflects the veteran's blood pressure as 130/80 and 
May 1996 screening entry reflects a reading of 126/82.  The 
May 2004 VA examination report reflects no report or 
indication by the veteran of having been prescribed blood 
pressure medication.  The report reflects that the veteran's 
blood pressure readings were 136/100, right arm, 136/102, 
right arm, and 140/102, left arm.  The examiner observed that 
the veteran's blood pressure is constantly high and opined 
that he probably needs medication.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21).  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  In this 
case, the history of the veteran's disability is more 
important than normal given the fact that when an appellant 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. at 126.

The fact that a claimant is awarded a rating increase less 
than the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).  When 
the regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran may be 
entitled to resolution of his claim under the criteria that 
are to his advantage.  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran.  New rating criteria, however, may 
be applied retroactively if such application will not have an 
illegal retroactive effect.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  If the new criteria are properly applicable 
retroactively, it is only from the effective date of the 
change forward.  38 U.S.C.A. § 5110(g) (West 2002);  
VAOPGCPREC 3-2000 (April 10, 2000).
The rating criteria for cardiovascular disorders rated under 
diagnostic codes 7000-7100 series were changed, effective 
January 12, 1998.  The rating criteria prior to that date 
provided that diastolic pressure predominantly 100 or more 
warranted an evaluation of 10 percent, and diastolic pressure 
of predominantly 110 or more with definite symptoms warranted 
an evaluation of 20 percent.  38 C.F.R. § 4.104, DC 7101 
(1997).  The criteria further provided that the necessity of 
continuous medication for control of hypertension with a 
history of diastolic pressure predominantly 100 or more 
rendered the 10 percent evaluation as the minimum.  Id., Note 
2.

The new and current criteria made no change as concerned the 
rating criteria for hypertension based on diastolic blood 
pressure readings but added criteria for granting benefits 
based on systolic blood pressure readings.  They provide that 
systolic blood pressure readings predominantly 160 or more 
warrant a 10 percent evaluation, and systolic blood pressure 
readings predominantly 200 or more warrant a 20 percent 
evaluation.  38 C.F.R. § 4.104, DC 7101 (2004).

The Board finds that the veteran's hypertension has more 
nearly approximated a 10 percent evaluation throughout the 
appeal period.  38 C.F.R. §§ 4.3, 4.7.  The medical evidence 
of record reflects that the veteran's hypertension has not 
manifested diastolic readings higher than the readings at the 
May 1994 examination, which was 136/102.  The Board finds 
that a higher evaluation of 20 percent is not warranted, as 
the veteran's hypertension disability has not more nearly 
approximated diastolic blood pressure predominantly of 110 or 
more at any time during the appeal period, nor does the 
medical evidence reflect findings of definite symptoms.  The 
Board further finds that, as of January 12, 1998, forward, 
neither has the veteran's hypertension manifested systolic 
blood pressure predominantly 200 or more.  The evidence of 
record reflects that the highest systolic pressure recorded 
was 152 at the March 1994 Persian Gulf examination.  Thus, 
neither is a higher evaluation of 20 percent warranted on the 
basis of systolic blood pressure.  38 C.F.R. § 4.7.



II.  Service connection claim.
 
The veteran's June 1994 claim related that he believed his 
pulmonary condition to be the direct result of his exposure 
to the Kuwait oil well fires during the Persian Gulf War.  
His SMRs contain a document which certifies his service in 
Saudi Arabia in the May 1991 to September 1991 time frame and 
exposure to the atmospheric smoke generated by the oil well 
fires.  The document also reflects that any potential long 
term health hazards were then unknown.

The only other entry in the SMRs which remotely relate to 
lung pathology is a February 1991 entry which reflects the 
veteran presented with complaints of cough, shortness of 
breath, and sore throat of four days duration.  Examination 
revealed his chest to be clear to auscultation.  The examiner 
entered an assessment of pharyngitis rule out strep.  A March 
1991 entry in the SMRs reflects an asbestos medical 
surveillance program entry whereon the veteran indicated that 
he had not been exposed to asbestos either prior to or during 
his active military service.

The December 1993 Report of Medical History reflects that the 
veteran denied any history of shortness of breath, pain or 
pressure in the chest, or chronic cough.  The December 1993 
Report Of Medical Examination For Release From Active Duty 
reflects that the veteran's lungs and chest were assessed as 
normal.

The March 1994 VA Persian Gulf Protocol reflects that the 
veteran complained of knee pain, dry skin, and history of 
hypertension, and he reported he was unemployed after his 
active service.  He also reported a family history of asthma 
as concerned his father.  The veteran denied any history of 
smoking, reported feeling tired most of the time, i.e., four 
or more days a week, and that he was less active, occasional 
dyspnea at rest but more on exertion, with occasional 
yellowish or clear thick sputum.  But he denied wheezing, 
chronic cough, hemoptysis, or of ever being diagnosed with 
asthma like his father.  Physical examination revealed the 
lungs to be clear to auscultation and percussion.  The 
examiner rendered a diagnosis of post-traumatic knee 
arthralgias, dry skin, and borderline arterial hypertension.

The May 1994 VA examination report reflects that the veteran 
reported that he tires easily, and that he had a hard time 
breathing and walking since his service in the Persian Gulf.  
The report also reflects an entry of, "a question of 
wheezing at times associated with difficulty breathing," 
with no further explanation.  The report also reflects that 
the general medical examination was within normal limits, and 
that the veteran would have specialty examinations at a later 
date.  The case file reflects entries to the effect that the 
veteran failed to report to subsequently scheduled 
examination.

A January 1995 VA emergency room triage entry reflects that 
the veteran presented with a two to three-day history of 
shortness of breath and increased dyspnea on exertion.  
Examination revealed the chest as clear and a mild wheeze 
with forced expiration.  The impression was questionable 
asthma with forced wheeze.  An April 1995 VA treatment note 
reflects that the veteran continued to report occasional 
shortness of breath and wheezing.  Although the examiner 
observed that recent pulmonary function tests ruled out 
restrictive patterns, the entry suggested further pulmonary 
workup to rule out restrictive pattern.

A June 1995 pulmonary function test was interpreted as 
showing probable normal spirometry.  FEV1 and FVC values were 
around the lower limits of normal and suggested the 
possibility of an evolving restrictive process, which was 
similar to the March 1995 data.  An August 1995 pulmonary 
function test report reflects an impression of mild 
restrictive ventilatory process with insignificant 
bronchodilator response and normal diffusion capacity.  
Possibilities included chest wall or pleural disease.  The 
August 1995 VA pulmonary clinic follow-up reflects that the 
veteran reported his increasing respiratory symptoms.  He 
reported employment as a merchandiser to liquor stores and 
denied working in a dusty environment, being a smoker, and 
reported that he had owned the same cat for 17 years.  He 
also reported his exposure to the oil well fires.  In light 
of the diagnostic test results and examination, the examiner 
entered an assessment of restrictive disease in a young male; 
history and pulmonary function tests not supportive of airway 
obstruction; and possibilities include interstitial lung 
disease, sarcoidosis, or neuromuscular weakness.  The 
September 1995 follow-up note after the CT scan reflects an 
assessment of mild restrictive lung disease, unclear 
etiology.
An April 1996 VA pulmonary clinic treatment note reflects 
that the lungs showed equal air entry, no wheezes, and no 
rales.  CT scan showed no hint of interstitial lung disease.  
Pulmonary function tests were interpreted as borderline low.  
The examiner entered an assessment of unexplained dyspnea, 
and observed that, although the veteran's pulmonary function 
tests were on the low side, it was possible that such was 
normal for him in light of the absence of tests prior to the 
onset of his symptoms.  Differential diagnosis included 
deconditioning versus early interstitial lung disease versus 
early pulmonary vascular disease.

At the August 1996 RO hearing, the veteran denied having 
received notice of any scheduled examinations in 1994 and 
related that he would report for any subsequent examination 
scheduled.  He related that he started experiencing 
difficulty breathing in October 1991 and he noticed that, 
while scuba diving, he could not hold his breath as long as 
previously.  He also related that, while in the Persian Gulf 
the sky was gray and it was almost like raining oil, and that 
he noticed oil residue on his clothing.

The May 2004 VA examination report reflects that a January 
2002 pulmonary function test showed forced vital capacity of 
68 percent of the predicted and FEV1 of 66 percent predicted.  
The examiner noted that the final interpretation was mild 
restrictive defect based on FEV1/FVC and FVC.  Physical 
examination revealed the lungs as clear to auscultation and 
no adventitious sounds heard.  The examiner entered a 
diagnosis of mild dyspnea; likely from mild restrictive 
disease, unclear etiology, and noted that the veteran 
probably needed follow-up with pulmonary.

The veteran's representative asserts that the fact that the 
examination resulted in a diagnosis of unclear etiology 
supports a finding that the veteran's lung condition still is 
within the ambit of an undiagnosed illness.  In the 
alternative, the representative asserts that, in light of the 
veteran's Persian Gulf service, there is sufficient evidence 
of nexus.



Analysis.

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110, 1131; 38 C.F.R. § 3.303.  To prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the period prior to March 1, 2002, the provisions of 38 
C.F.R. § 3.317 stated, in pertinent part:

(a)(1) VA shall pay compensation...to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  (2) For 
purposes of this section, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  (3) For purposes of this section, disabilities 
that have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.

Effective March 1, 2002, Congress liberalized the laws 
pertaining to service connection for undiagnosed illnesses.  
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001). Subsection (a) of 38 
U.S.C.A. § 1117, as amended, states:

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest- (A) during service 
on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War; or (B) to 
a degree of 10 percent or more during the presumptive period 
prescribed under subsection (b).  (2) For purposes of this 
subsection, the term 'qualifying chronic disability' means a 
chronic disability resulting from any of the following (or 
any combination of any of the following): (A) An undiagnosed 
illness.  (B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms.  (C) Any diagnosed illness that the 
Secretary determines in regulations prescribed under 
subsection (d) warrants a presumption of service-connection.

By interim final rule, the presumptive period for 
compensation for Persian Gulf veterans has been extended to 
December 31, 2006.  See 66 Fed. Reg. 56,614-15 (Nov. 9, 
2001).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.

Initially, the Board must disagree with and reject the 
veteran's representative's assertion that a medical finding 
of unclear etiology is synonymous with undiagnosed.  The 
veteran's lung disorder is diagnosed as mild dyspnea, likely 
from mild restrictive disease.  This medical finding clearly 
removes the veteran's lung disorder from the undiagnosed 
category and precludes an allowance of benefits on the basis 
of an undiagnosed illness.  38 C.F.R. § 3.317.

The veteran's lung disorder is not one subject to service 
connection on a presumptive basis.  See 38 C.F.R. § 3.309a.  
The Board notes the absence of any post-Gulf service entries 
in the SMRs suggestive of lung pathology, even though the 
veteran's release from active duty was over two years after 
his return from the Persian Gulf and he testified at the RO 
hearing that he first experienced symptoms two months after 
his return.  Thus, the case file reflects no evidence to 
suggest continuity of symptoms.  Nonetheless, the Board also 
notes that the veteran presented to VA with his reported 
symptoms within three months of his release from active duty.  
While the medical evidence reflects that, in light of his 
family history, the veteran may have a susceptibility to 
asthma, the Board may reasonably infer that his exposure to 
the oil well fires was not a positive contributor to his 
health.  See VAOPGCPREC 82-90 (July 18, 1990).

The evidence of record reflects that the various medical 
examiners were aware of the veteran's reported history of 
exposure to the oil well fires.  Yet, the fires were not 
specifically ruled out.  Instead, the diagnosis currently is 
mild dyspnea, likely from mild restrictive disease.  In sum, 
the medical evidence does not constitute yea or nay as 
concerns service connection.  Thus, the Board finds the 
evidence in equipoise and accords the veteran the benefit of 
the doubt.  38 C.F.R. § 3.102.



ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

Entitlement to service connection for mild dyspnea, likely 
from mild restrictive disease, is granted.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


